CLD-251                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-3869
                                      ___________

                           UNITED STATES OF AMERICA

                                            v.

                        ALBERTO CONCEPCION, a/k/a Bert,
                                               Appellant
                      ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                     (D.C. Criminal Action No. 2-99-cr-00753-001)
                      District Judge: Honorable Susan D. Wigenton
                      ____________________________________

                        Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      July 9, 2020
               Before: JORDAN, KRAUSE and MATEY, Circuit Judges

                              (Opinion filed: July 30, 2020)
                                       _________

                                        OPINION*
                                        _________
PER CURIAM

       Alberto Concepcion appeals from an order of the United States District Court for

the District of New Jersey, which denied motions that he filed in his criminal case.1 The


*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  In 2000, Concepcion pleaded guilty to one count of conspiring to distribute heroin, and
Government has filed a motion for summary action. Because no substantial question is

presented by the appeal, we will summarily affirm the District Court’s judgment. See 3d

Cir. LAR 27.4; I.O.P. 10.6.

       In 2005, the District Court entered an order enjoining Alberto Concepcion from

filing further claims in the United States District Court for the District of New Jersey

without leave of the District Court. Concepcion did not appeal from that order. See

Concepcion v. Resnik, 143 F. App’x 422, 426 n.2 (3d Cir. 2005).

       In 2017, Concepcion filed two motions for disclosure of information from his

criminal proceedings. Dkt. ##147, 148.2 In 2019, he filed a motion to correct the

presentence investigation report that was used in his criminal proceeding. Dkt. #153.

Concepcion did not ask the District Court for permission to file any of these motions.

The District Court denied these three motions because Concepcion did not seek leave to

file them, and alternatively, because they lacked merit. Dkt. #155. Concepcion appealed

and filed a document in support of his appeal. The Government then filed its motion for

summary action.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the District

Court’s order enforcing its injunction for an abuse of discretion. Cf. City of Philadelphia


the District Court sentenced him to 325 months of imprisonment. We affirmed the
judgment at C.A. No. 00–2132.
2
 These motions sought dates of grand jury proceedings and copies of the indictment,
criminal complaints, and warrants, and other “ministerial records” from his criminal
proceeding.

                                             2
v. Att’y Gen., 916 F.3d 276, 284 (3d Cir. 2019). “[T]o find an abuse of discretion the

District Court’s decision must rest on a clearly erroneous finding of fact, an errant

conclusion of law or an improper application of law to fact.” In re Nat’l Football League

Players’ Concussion Injury Litig., No. 19-2085, 2020 WL 3118232, at *4 (3d Cir. June

12, 2020) (internal quotation marks and citation omitted).

       We conclude that the District Court did not abuse its discretion, as Concepcion did

not follow the unchallenged court order, which enjoins him from filing motions without

advance permission. See Chipps v. U.S. Dist. Court for the Middle Dist. of Pa., 882 F.2d
72, 73 (3d Cir. 1989). Further, we agree with the District Court that Concepcion failed to

explain why he required documents or information from his criminal proceeding, which

became final almost 20 years ago.3

       For these reasons, we will summarily affirm the District Court’s judgment.




3
  Even if we were to reach the question whether Concepcion’s presentence investigation
report in this matter contains an error, any such error would have no effect on his
sentence. To the extent Concepcion was attempting to challenge his conviction or
sentence, the District Court lacked jurisdiction to consider a second or successive § 2255
motion without prior authorization of this Court. See Robinson v. Johnson, 313 F.3d
128, 139-40 (3d Cir. 2002).
                                               3